Citation Nr: 1826663	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pes planus; and if so, whether service connection is warranted. 

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York.  

Despite the fact that the RO decided to reopen the Veteran's pes planus claim in an August 2012 rating decision, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must determine whether new and material evidence has been presented before it can reopen the Veteran's pes planus claim and consider it on the merits, regardless of the RO's action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue before the Board has been recharacterized on the title page to reflect this adjudicatory duty.  

The reopened claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

Evidence received since the unappealed July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for pes planus and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1. The July 2009 rating decision denying the request to reopen the claim of service connection for pes planus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 3.104 (a), 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for pes planus has been submitted, and the claim of service connection may be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that the Veteran had previously filed a claim of entitlement to service connection for pes planus that was denied by the RO in July 1976.  The Veteran did not file a notice of disagreement (NOD), nor was new and material evidence received within one year of the rating decision.  Thus, the July 1976 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.156.  

The Veteran more recently filed a request to reopen his claim of entitlement to service connection for pes planus that was denied in July 2009.  Again, he did not file a NOD, nor did he submit any new and material evidence within a year of the decision.  Accordingly, that July 2009 rating decision also became final by operation of law.  Id. 

The evidence received since the July 1976 rating decision most pertinently consists of a January 2012 statement from the Veteran's treating VA physician, in which he asserted that the Veteran's bilateral pes planus was more likely than not caused by or aggravated by military service.  This is in addition to VA treatment records dating from August 2000 which show that the Veteran has continued to receive treatment for pes planus for many years through VA.  This evidence, taken together, does confirm that the Veteran still has pes planus for which he receives treatment.  Furthermore, the January 2012 opinion suggests that there may be a connection between service and the pes planus condition which the Veteran currently experiences.  Therefore, the Board finds that the evidence received since the July 1976 rating decision does raise a reasonable possibility of substantiating his claim and thus affirms the grant of the Veteran's request to reopen the claim of service connection for pes planus.  The claim is thus reopened, and for reasons described below is being REMANDED to the AOJ.


ORDER

The appeal to reopen the claim of service connection for pes planus is reopened; to this extent only the appeal is granted.  


REMAND

The Veteran's claims file was forwarded to a VA examiner in September 2014 for the purposes of eliciting an opinion as to whether the pes planus preexisted service, and if so, whether it was permanently aggravated beyond its normal course by service.  After reviewing the claims file, the examiner opined that the pes planus clearly and unmistakably preexisted service, and further found that it not aggravated beyond its natural progression by an in-service event, injury or illness.  By way of rationale the examiner simply stated that there was no documentation in the evidence that the pes planus was aggravated in service.  The examiner did not specify, however, that the pes planus clearly and unmistakably was NOT aggravated in service.

The Board finds that this case requires additional attention from an examiner.  There are legibility issues with the September 1966 entrance examination; it is not clear whether the initials provided on the examination, which under #36 (feet) seem to indicate "P.P." or "P.D.," are intended to indicate pes planus at entry into service.  Moreover, the VA examiner did not address the favorable evidence of record, notably the aforementioned January 2012 opinion.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be afforded a VA foot examination, with an examiner who has reviewed the entire claims file.  The examiner must first address whether the September 1966 entrance examination clearly reflects a diagnosis of pes planus at entry into service.  If not, the examiner must provide an opinion as to whether the Veteran's pes planus clearly and unmistakably preexisted service and clearly and unmistakably was NOT aggravated by service.  If the examiner makes no such finding, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that pes planus is otherwise etiologically related to service.  The aforementioned VA opinion from January 2012 must be addressed in this regard.  All opinions must be supported by a detailed rationale.

2.  Then, the reopened claim must be readjudicated.  If the determination is found to be unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given a reasonable period of time in which to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


